Citation Nr: 1427810	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and depression, to include as secondary to service-connected cervical spine disability. 

2.  Entitlement to recognition of the Veteran's daughter, W. L. D., as a "helpless child" on the basis of permanent incapacity for self-support prior to 18 years of age.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for rheumatoid arthritis of the shoulders. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for rheumatoid arthritis of the knees. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for rheumatoid arthritis of the elbows, hands, feet, and neck. 

6.  Entitlement to service connection for a bilateral hearing loss disability.
7.  Entitlement to service connection for hemorrhoids. 

8.  Entitlement to service connection for a chronic back strain (originally claimed as a lower back condition and back pain).

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had verified active duty from November 1967 to November 1970.  He also had a period of unverified service from March 1982 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By a May 2009 rating action, the RO denied service connection for rheumatoid arthritis of the feet, hands, elbows, and neck and PTSD.  The RO also denied recognition of the Veteran's daughter, W. L. D. ., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  The Veteran appealed the RO's denial of these issues to the Board.

By February and March 2010 rating actions, the RO, in part, denied service connection for a bilateral hearing loss disability (February 2010) and hemorrhoids (February 2010), anxiety and depression and spondylosis of the C5-6 (originally claimed as back pain (March 2010).  The Veteran timely appealed the RO's denial of these claims to the Board. 

By a September 2010 rating action, the RO, in part, granted the Veteran's petition to reopen his previously denied claims for service connection for rheumatoid arthritis of the shoulders, knees, feet, elbows, hands, and neck, and denied the reopened claims on their merits.  The Veteran appealed this rating action to the Board.  The Board, however, must decide whether evidence to reopen the claims has been received without deference to the RO's decision concerning reopening.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Thus, in view of Barnett, these issues have been framed as petitions to reopen previously denied claims for service connection for rheumatoid arthritis of the shoulders, knees, feet, elbows, hands, and neck as noted on the title page. 

The Board notes that during the pendency of this appeal, the RO granted service connection for degenerative disc disease of the cervical spine (also claimed as spondylosis of C5-6) (originally claimed as back pain and low back condition) in an August 2013 rating action.  (See August 2013 rating action).  In an August 2013 Statement of the Case, the RO continued the Veteran's appeal with respect to his claim for service connection for chronic back strain (originally claimed as lower back condition and back pain).  (See August 2013 Statement of the Case).  In his Substantive Appeal, received by the RO in September 2013, the Veteran indicated that he was appealing all issues adjudicated by the RO in the August 2013 Statement of the Case.  He indicated that he had pain in his "lower back" that rendered him, at times, totally incapacitated.  Thus, in view of the RO's continuation of the appeal of the claim for service connection for chronic back strain, (originally claimed as back pain and low back condition) in its August 2013 Statement of the Case and the Veteran's statement addressing his low back disability in his VA Form 9, received by the RO in September 2013, the Board finds that the claim for service connection for a chronic back strain (originally claimed as a lower back condition and back pain) remains in appellate status, notwithstanding the RO's award of service connection for a cervical spine disability.  

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  The RO has separately denied, and the claims have been certified to the Board, as claims for service connection for PTSD, anxiety and depression.  In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder, as reflected on the title page.  In a September 2013 statement to VA, the Veteran's representative maintained that the Veteran's psychiatric disability was secondary to his service-connected back condition.  (See Veteran's representative's 2013 typewritten statement to VA).  As noted above, service connection has been established for a cervical spine disability.  Thus, in view of this assertion, the Board has re-characterized the claim for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder, to include as secondary to the service-connected cervical spine disability in order to accurately reflect the Veteran's contention. 

The issues of entitlement to an increased disability rating in excess of 10 percent for tinnitus and entitlement to service connection for chronic obstructive pulmonary disease have been raised by the record, but have not been adjudicated by the AOJ.  (See Veteran's typewritten statement submitted with VA Form 9, received by the RO in September 2013).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

As noted above, service connection was granted for degenerative disc disease of the cervical spine in the August 2013 rating decision.  A 10 percent rating was assigned, effective November 25, 2009.  In the Veteran's typewritten statement submitted with his VA Form 9, he disagreed with the 10 percent rating assigned.  A statement of the case has not been provided to him on this issue.  The Court has held that where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a statement of the case may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Veteran's claim for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine must be remanded so that the AOJ may issue a statement of the case.

A review of the record reflects that the Veteran was scheduled for a video conference hearing before a Veterans Law Judge on June 9, 2014.  However, the Veteran's representative, Disabled American Veterans (DAV), did not have an opportunity to review the Veteran's claims file prior to the hearing.  (See DAV's February 2014 letter to the RO and VA electronic mails, dated in late May 2014).  Thus, the appeal will be remanded to the RO to provide DAV an opportunity to review the record prior to re-scheduling the Veteran for another video conferencing hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and his representative addressing the claim of entitlement to an initial rating in excess of 10 percent for his service-connected degenerative disc disease of the cervical spine.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2013).

2.  Provide the Veteran's representative, DAV, an opportunity to review the claims file.  

3.  Schedule the Veteran for a Board videoconference hearing in connection with his appeal.  Notify the Veteran and his representative of the date and time of the hearing and place a copy of the notification in the claims file.  After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

